UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 3, 2011 Commission File No. 1-15983 MERITOR, INC. (Exact name of registrant as specified in its charter) Indiana 38-3354643 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification organization) No.) 2135 West Maple Road, Troy, Michigan 48084-7186 (Address of principal executive offices) (Zip Code) (248) 435-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X 94,452,314 shares of Common Stock, $1.00 par value, of Meritor, Inc. were outstanding on July 3, 2011. INDEX PART I. FINANCIAL INFORMATION: Item 1. Financial Statements: Page No. Consolidated Statement of Income - - Three and Nine Months Ended June 30, 2011 and 2010 3 Condensed Consolidated Balance Sheet - - June 30, 2011 and September 30, 2010 4 Condensed Consolidated Statement of Cash Flows - - Nine Months Ended June 30, 2011 and 2010 5 Condensed Consolidated Statement of Equity (Deficit) - - Nine Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 54 PART II. OTHER INFORMATION: Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 5. Other Information 56 Item 6. Exhibits 57 Signatures 58 2 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements MERITOR, INC.
